Our statute (Rem. Rev. Stat., § 1390) does not demand, in order to admit to probate a destroyed will, that the same should have been in physical existence at the testator's death. As held inIn re Havel's Estate, 156 Minn. 253, 194 N.W. 633, 34 A.L.R. 1300, existence of the will in contemplation of law, unrevoked, is all that is required. The written evidence of the will, which was destroyed during the testator's life, was not destroyed at the request of the testator for the purpose of revoking his will. Revocation is a question of intent, and the testator never intended revocation of his will.
"A revocation grounded on supposed facts, which turn out not to exist, falls when the foundation falls." Sanderson v. Norcross,242 Mass. 43, 136 N.E. 170, 171. *Page 485 
While the testator intended the destruction of the paper on which his will was written, he did not intend — he so declared — revocation of his will. The destruction of the paper was caused by mistake and misunderstanding. The will should be admitted to probate, as, in contemplation of law, it was in existence, unrevoked, at the time of the testator's death. To hold to the contrary is to sacrifice substance to form. No good purpose would be served by writing a lengthy dissent and citing the many authorities which sustain my position.